Citation Nr: 1600270	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  07-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was provided notice of a hearing before a Decision Review Officer in January 2009 and notice of a hearing before the Board in May 2009 but he failed to report for either hearing.  

In July 2010 and August 2013, the Board remanded the Veteran's claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's residuals of a head injury are not attributable to his active military service.

2.  The Veteran has no service connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for residuals of a head injury have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Entitlement to a total disability rating based on individual unemployability is denied as a matter of law.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained.   The Veteran was scheduled for a hearing before the Board in May 2009 but he failed to report and has not provided good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  

With regard to the claims being decided herein, the Board last remanded the claims to obtain any additional VA treatment records and afford the Veteran a VA examination.  This was done, and the Veteran's representative did not assert in a December 2015 brief that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A VA medical opinion was obtained (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion obtained during this appeal with regard to the claim for residuals of a head injury.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for residuals of a head injury and entitlement to a TDIU in December 2005.  The claims were denied in a May 2006 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment reports reflects that the Veteran was separated from service due to a fractured right distal fibula.  The records do not reflect any reference to a head injury during service.  

A disability determination and transmittal from the SSA reflects that the Veteran was awarded SSA disability benefits effective May 1991 for a primary diagnosis of organic mental disorders (chronic brain syndrome) and a secondary diagnosis of blindness and low vision.  Medical records from the SSA include records from Vanderbilt University Medical Center as discussed below.  

Post-service treatment reports from Vanderbilt University Medical Center reflect treatment for a cystic craniopharyngioma in July 1991.  The Veteran underwent an operative procedure to drain the cyst with stent placement.  Records from Vanderbilt University Medical Center dated in September 1993 reflect that the Veteran was initially treated for the craniopharyngioma in May 1989.  He was treated for an acute subarachnoid hemorrhage in September 1993.  He was readmitted for aneurysm clipping in October 1993.  

A September 2000 VA examination revealed a diagnosis of decreased visual acuity in both eyes probably secondary to previous optic nerve tumor.

Post-service VA treatment reports reflect a report of a headache in January 2001, December 2001, September 2003, and December 2003.  In March 2004, the Veteran was noted to have a history of brain tumor and aneurysm surgery in 1992 and 1993.  The Veteran was struck in the head while sleeping on a park bench in July 2006.  He was assessed with blunt head trauma with right supraorbital lacerations.  A computed tomography (CT) of the head revealed only post-surgical changes with no acute intracranial changes or facial fractures.  The records also variously reflect reports of headaches in September 2006 and July 2009.  A CT scan of the head in January 2013 revealed small vessel ischemic changes and was noted to be stable with no acute intracranial process.  

A medical opinion was obtained from a VA physician in September 2013.  The examiner reviewed the claims file, considered the Veteran's report that he was kicked in the head during his military service, and opined that it was less likely than not that the Veteran's craniopharyngioma was incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale was that craniopharyngiomas have not been linked to trauma in the medical literature.  The examiner noted that the craniopharyngioma is a rare tumor which is thought to develop from embryonic remnants of Rathke's pouch and might be genetically linked.    

The Veteran was admitted to VA for psychiatric treatment from December 2013 to January 2014.  A CT scan of the head revealed no new change or acute process.

In this case, the evidence confirms that the Veteran has a diagnosis of a craniopharyngioma.  The issue then becomes whether the craniopharyngioma is the result of the Veteran's military service, including his report of being kicked in the head. 

Unfortunately, there is no competent evidence that suggests the craniopharyngioma either began during or was otherwise caused by his military service.  Service treatment records do not describe any problems related to a head injury during service.  The only medical opinion concluded that it was less likely than not that the Veteran's craniopharyngioma was related to service.  As noted above in greater detail, the examiner reviewed the claims file, and was familiar with the Veteran's contentions.  However, he noted that the Veteran's brain tumor was not linked to head trauma in medical literature and was thought to be develop from embryonic remnants of Rathke's pouch that might be genetically linked.  As such, the examiner concluded that it was less likely than not that the craniopharyngioma was the result of the Veteran's military service.  This opinion was supported by a rationale that was grounded in the evidence of record, and it has not been questioned or undermined by any other medical opinion of record. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed residuals of a head injury and his period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his claimed residuals of a head injury are related to his period of service.  

Although the Veteran contends that he has residuals of a head injury related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not considered competent to provide the requisite etiology of the craniopharyngioma because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the craniopharyngioma.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his current residuals of a head injury and his military service. 

Therefore, the lay statements regarding the Veteran's craniopharyngioma being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's craniopharyngioma, claimed as residuals of a head injury resulted from his military service.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


III.  TDIU

Total disability ratings are available to veterans with service connected disabilities  who are rendered unable to work as a result of their service connected disabilities and yet do not receive a total percent rating under the schedular criteria.  See 38C.F.R. § 4.16(a) and (b).  As this suggests, the Veteran must have a service connected disability before he can receive a rating, regardless of the level.  

In this case, the Veteran has no previously service connected disabilities, and the current claim has been denied above.  Without satisfying this predicate requirement for a TDIU, the instant claim for TDIU must be denied as a matter of law.


ORDER

Service connection for residuals of a head injury is denied.

A TDIU is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


